DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2021 has been entered.
Claims 1, 8, and 15 have been amended.
Claims 7 and 14 have been cancelled.
Claims 1-6, 8-13, and 15-20 are pending.

Response to Amendment
Amendments to Claims 1, 8, and 15 are acknowledged.  Amendments to Claims 1, 8, and 15 are sufficient to overcome the 35 USC 102 rejection of Claims 1-6, 8-13, and 15-20.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed a judicial exception (i.e., an abstract idea) without significantly more. 

Step 1 – Statutory Categories
As indicated in the preamble of the claim, the examiner finds the claim is directed to a process, machine, manufacture, or composition of matter.
Step 2A – Prong 1: was there a Judicial Exception Recited
Claim 1 recites the following abstract concepts that are found to include “abstract idea”:
monitoring, 
monitoring, 
determining, 
generating, 
in response to a new transaction being processed in the payment network, automatically generating, 
in response to generating the updated cash flow forecast, automatically initiating, 
 


Step 2A – Prong 2: Can the Judicial Exception Recited be integrated into a practical application
Limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to affect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) 

This judicial exception is not integrated into a practical application because the processors are merely generically recited computer elements that do not add a 

Step 2B – Significantly More Analysis
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, monitoring payable transaction data and receivable transaction data with a processor, determining seasonal variable with a processor, generating a cashflow forecast with a processor, generating an updated cash flow forecast based on new transaction data with a processor, and initiating a loan request, a limit increase, or purchase order with a processor, do not add significantly more to the exception because these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d)..The Claim is ineligible.

Independent Claims 8 and 15 recite a system and computer program product that perform substantially the same steps as Claim 1, and are thus rejected for the same reasons as stated in the rejection of Claim 1.

Dependent Claims 2-6 depend from rejected Claim 1 and fail to provide additional elements that are sufficient to amount to significantly more than the judicial exception of 

Dependent Claims 9-13 depend from rejected Claim 8 and fail to provide additional elements that are sufficient to amount to significantly more than the judicial exception of the Claim from which they depend.  Therefore Claims 9-13 are rejected for the same reasons as stated in the rejection of Claim 8 from which they depend.

Dependent Claims 16-20 depend from rejected Claim 15 and fail to provide additional elements that are sufficient to amount to significantly more than the judicial exception of the Claim from which they depend.  Therefore Claims 16-20 are rejected for the same reasons as stated in the rejection of Claim 15 from which they depend.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 10,489,865 “Dillard”, in view of US Pat No 10,990,980 “Reses”.

As per claims 1, 7 and 15, Dillard discloses a computer-implemented method for automated forecasting of cash flow, comprising:
monitoring, with at least one processor programmed to generate cash flow forecasts, while a plurality of first transactions are being processed in a payment network, payable transaction data associated with the plurality of first transactions, the plurality of first transactions initiated with at least one account issued to a merchant, wherein the payment network is configured to process electronic payment transactions ;
(col. 3, lines 1-4 “In general, one or more embodiments of the invention involve a framework for forecasting cash flows for the user of an online accounting service (e.g., a massively multi-user online accounting service). In one or more embodiments, the online accounting service creates coherent event streams comprised of transactions between a user's cash accounts and non-cash accounts.”);

monitoring, with the at least one processor while a plurality of second transactions are being processed in the payment network, receivable transaction data associated with the plurality of second transactions, the plurality of second transactions between the merchant and a plurality of users 
(col. 3, lines 1-8 “In one or more embodiments, the online accounting service creates coherent event streams comprised of transactions between a user's cash accounts and non-cash accounts. Next, a characterization for each of the event streams is generated based on identified patterns, historic cash transactions, and external information, e.g., external information from other event streams”);

determining, with the at least one processor and based on the payable transaction data and the receivable transaction data, a plurality of seasonal variable; 
(col. 7, lines 26-32 “FIG. 3 is a flowchart diagram of a process for predicting expected values related to cash flow and for adjusting a cash-flow forecasting framework based on a variance, in accordance with one or more embodiments of the invention. In one or more embodiments, the operations shown in this figure are performed by software running on servers at website 104 using persistent storage 105.”); and

generating, with at least one processor, a cash flow forecast associated with the merchant, the cash flow forecast generated based on the plurality of seasonal variables, the payable transaction data, and the receivable transaction data, wherein the cash flow 
(abstract “identifies a first pattern in a first event stream that is a commitment and a second pattern in a second event stream that is a repeated pattern, generates a characterization for each of the plurality of event streams based on each identified pattern for the event stream, predicts one or more expected cash payments and one or more corresponding expected dates for each of the event streams using the characterization for the event stream and a forecasting model, receives a query related to cash flow through an application program interface (API), and responds to the query based on the one or more of the expected cash payments, the corresponding expected dates, and the one or more measures of uncertainty, to the query.”
Col. 6, lines 64-67 “In one or more embodiments, the point-in-time predictions 205a and/or the combined prediction 205b is generated in real-time or near real-time in response to a query from a user, e.g., one of the example queries 206”).

Dillard fails to disclose a computer-implemented method, system, and computer program product for automated forecasting of cash flow, comprising:
in response to a new transaction being processed in the payment network, automatically generating, with the at least one processor, an updated cash flow forecast in near real-time relative to processing of the new transaction, wherein the new transaction is initiated with at least one account issued to the merchant or the new transaction is initiated between the merchant and at least one account issued to a user, wherein the updated cash flow forecast is generated based on transaction data associated with the new transaction; and
in response to generating the updated cash flow forecast, automatically initiating, with the at least one processor, at least one of: generating and communicating a loan request for a loan, generating and communicating a request for a payment device limit increase, or generating and communicating a purchase order.

Reses teaches a computer-implemented method, system, and computer program product for automated forecasting of cash flow, comprising:
in response to a new transaction being processed in the payment network, automatically generating, with the at least one processor, an updated cash flow forecast in near real-time relative to processing of the new transaction, wherein the new transaction is initiated with at least one account issued to the merchant or the new transaction is initiated between the merchant and at least one account issued to a user, wherein the updated cash flow forecast is generated based on transaction data associated with the new transaction; and
Col. 9, lines 26-46, “ the capital-need prediction module 126 may access the historical data 130 associated with the merchant 102(1) to determine the balance of the merchant account as the balance changes over time. Furthermore, while the generated data 134 illustrates the balance of the account as the balance changes over time, in other instances the data displayed to the user may illustrate varying historical data (e.g., cash flow) and/or minimum-balance data for a specific item, a specific use-case, a specific merchant location, and so forth.”
Col. 32, lines 12-31. “Techniques described herein can be configured to operate in both real-time/online and offline modes.”


in response to generating the updated cash flow forecast, automatically initiating, with the at least one processor, at least one of: generating and communicating a loan request for a loan, generating and communicating a request for a payment device limit increase, or generating and communicating a purchase order.

Col. 15, lines 3-20, “ payment service 108 may provide to the device 104 or other merchant device of the merchant 102(1) for generating credit offer requests, and subsequently offering loaned funds to the merchant 102(1). In some implementations, generation of credit offer request and extension of credit may happen substantially contemporaneously. If the merchant interacts with the credit offer request, the payment service 108 may evaluate whether the merchant is eligible for credit and the terms at which such a credit can be extended. In yet other implementations, the credit may be extended without a formal credit offer request process, as the payment service 108 randomly or periodically underwrites for the merchant. Such preemptive underwriting can occur in the background as the merchant is performing transactions on the POS device.”
Col. 44, lines 21-37, “display an amount of surplus funds in the account; that is, an amount of funds over a threshold previously set by the user. For example, the user may have used the UI 900, discussed above, to set the reserve amount, and the application generating the UI 2300 may utilize this reserve amount to determine the amount of surplus funds in the account… the UI 2400 may enable the user to perform actions such as “make a big payment”, save for an “unexpected expense”, “buy new equipment”, “prepare for taxes”, or the like.”  Generating or communicating a purchase order.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Dillard to include automatically initiate user actions based 

As per claims 2, 8 and 16, Dillard discloses the computer-implemented method of claim 1, further comprising receiving, with at least one processor, firmographics data associated with the merchant, wherein the cash flow forecast is generated based on the firmographics data 
([col. 2, lines 56-64 “(10) Cash flow is critical for many small businesses. Historic cash flow can be understood through reports and other views of historic data. However, many decisions made by small business owners depend on their future cash flow. The embodiments described below accurately forecast future cash flow and answer relevant questions for the small business, using a framework for predicting future cash flow transactions and aggregating these to create a comprehensive cash flow forecast for a small business.”).

As per claims 3, 9 and 17, Dillard discloses the computer-implemented method of claim 1, wherein data associated with the plurality of seasonal variables is grouped into monthly sets 
(col. 1, lines 3-8, “Consequently, the statements are of limited value in answering pressing questions faced by small businesses in survival mode such as: “How much cash will I have on hand two weeks from now?” “Can I meet payroll?”, “How much money is it safe to spend?”, or “Will I hit a cash crunch in the next month?”).

As per claims 4, 10 and 18, Dillard discloses the computer-implemented method of claim 1, further comprising determining, with at least one processor and 
(fig. 2 depicts transaction data and non-seasonable variables).

As per claims 5, 11 and 19, Dillard discloses the computer-implemented method of claim 1, wherein the cash flow forecast comprises a cash flow forecast for at least a subsequent four months (see figs. 3 and 4). 

As per claims 6, 13 and 20, Dillard discloses the computer-implemented method of claim 1, wherein the cash flow forecast is generated based on at least one of an exponential smoothing model and an autoregressive integrated moving average model 
(col. 5, lines 1-10 “In one or more embodiments, commitments are recognized by applying a trained natural language processing (NLP) model (e.g., a multinomial classifier based on logistic regression or naïve Bayes) to text associated with the accounts and transactions in an event stream, including the names of each of the accounts (e.g., an account named “Mortgage”) and/or descriptions of the transactions (e.g., a description stating “payment to IRS”.”).


Response to Arguments

35 USC 101
Applicant's arguments filed December 14, 2021 have been fully considered but they are not persuasive.  Applicant argues that the newly added additional elements, alone or in combination, integrate the alleged abstract idea into a practical application by reflecting an improvement to the computer-related technology for generating cash flow forecasts.  However, these amendments merely recite a generic processor that performs the actions of generating an updated cash flow forecast based on new transaction data with a processor, and initiating a loan request, a limit increase, or purchase order with a processor.  The use of a processor to perform these actions is merely using a processor in a generic way to perform functions that are well-known in the art, and does not improve the functioning of a computer, or an improvement to other technology or technical fields.  Automatically updating data in near real time is not a technological improvement.  Similarly, initiating generation and communication of various requests or purchase orders are also not improvements to other technology or technical fields.  The initiation is not tied to a specific computing environment beyond the generic use of a processor.  Further, automatically updating data and initiating generation and communication of data are actions that could be performed using pen and paper, but are merely applied through the use of a processor in the claims.  As such, the claims remain ineligible.

35 USC 102
Applicant Arguments/Remarks Made in an Amendment, filed December 14, 2021, with respect to the rejection(s) of claim(s) 1-6, 8-13, and 15-20 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 as being unpatentable over US Pat No 10,489,865 “Dillard”, in view of US Pat No 10,990,980 “Reses”.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942. The examiner can normally be reached M-Th: 9:00-6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/REVA R MOORE/           Examiner, Art Unit 3687                                                                                                                                                                                             

/FAHD A OBEID/           Supervisory Patent Examiner, Art Unit 3687